IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,503-01


                     EX PARTE IRVIN JOSEPH WILLIAMS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1313198-A IN THE 182ND DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of murder and sentenced to 52 years’ imprisonment. The First

Court of Appeals affirmed his conviction. Williams v. State, No. 01-11-00662-CR (Tex.

App.–Houston[1st], April 30, 2013). Applicant filed this application for a writ of habeas corpus in

the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends that his appellate counsel rendered ineffective assistance because

counsel failed to timely notify him that his direct appeal had been affirmed and that he had the

right to file a pro se PDR. We remanded this application to the trial court for development of the

record and findings of fact and conclusions of law.
                                                                                                   2

       The trial court has determined that appellate counsel failed to timely inform Applicant

that he could file a pro se PDR. As a result, Applicant lost the opportunity to timely file a pro se

PDR.

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte

Crow, 180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-time petition for

discretionary review of the judgment of the First Court of Appeals in cause number 01-11-00662-

CR that affirmed his conviction in cause number 131319801010 from the 182nd District Court of

Harris County. Should Applicant decide to file a petition for discretionary review, he must file it

with this Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal

Justice–Correctional Institutions Division and the Board of Pardons and Paroles.



Delivered: November 23, 2022
Do not publish